                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Raymond J. Traylor, Sr.,
                                                              Civil No. 19-1849 (PJS/LIB)
                       Plaintiff,

v.
                                                              ORDER ON REPORT
Andrea L. Feia,                                             AND RECOMMENDATION
                       Defendant.


        The above-entitled matter came before the Court upon the Report and Recommendation

of the United States Magistrate Judge Leo I. Brisbois. No objections have been filed to the

Report and Recommendation in the time period permitted.

        Based upon the Report and Recommendation of the Magistrate Judge, Leo I. Brisbois,

and all the files, records and proceedings herein,

        IT IS HEREBY ORDERED that:

     1. The Amended Petition for Habeas Corpus Relief, [Docket No. 6], be DENIED without

        prejudice;

     2. The Amended Complaint, [Docket No. 8], be DISMISSED without prejudice; and

     3. The “Motion to Move Case No. or Court File No. 27-CR-18-12641 to this Court Federal,”

        [Docket No. 14], be DENIED as moot.


        LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 2/6/20                                 s/Patrick J. Schiltz
                                              Hon. Patrick J. Schiltz
                                              United States District Judge
